Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 24, 2014

The Court of Appeals hereby passes the following order:

A15A0350. GREGORY v. NATIONSTAR MORTGAGE, LLC.


      This appeal was docketed in this court on September 26, 2014. The
appellant’s brief, including enumerations of error, was due to be filed no later than
October 27, 2014. Court of Appeals Rule 23 (a). On October 31, 2014, the
appellant was ordered to file a brief within 10 days, but has not done so as of the
date of this order. Accordingly, this appeal is hereby DISMISSED as abandoned
pursuant to Court of Appeals Rules 13 and 23 (a).

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office,
                                                      11/24/2014
                                       Atlanta,____________________
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.